Citation Nr: 1231836	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral feet, to include as secondary to service-connected status post open reduction internal fixation (ORIF) of the left distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula (left knee and ankle disability).  

2.  Entitlement to service connection for residuals of nose fracture.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical spondylosis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and a nervous condition, claimed as secondary to the Veteran's service-connected disabilities.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an increased rating for service-connected lumbar spine spondylosis and myositis, to include entitlement to an initial disability rating higher than 10 percent, a rating higher than 20 percent for the period beginning September 2006, and a rating higher than 40 percent for the period beginning September 2010.  

7.  Entitlement to an initial disability rating higher than 10 percent for service-connected lumbar spine radiculopathy.  

8.  Entitlement to a disability rating higher than 20 percent for service-connected status post open reduction internal fixation (ORIF) of the left distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula.  

9.  Entitlement to an initial disability rating higher than 10 percent for service-connected lateral epicondylitis with ulnar entrapment affecting the right elbow.  

10.  Entitlement to an initial disability rating higher than 10 percent for service-connected lateral epicondylitis with ulnar entrapment affecting the left elbow.  

11.  Entitlement to a disability rating higher than 10 percent for service-connected carpal tunnel syndrome affecting the bilateral hands.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above dated August 2005, March 2008, April 2010, and June 2010.  

In the August 2005 rating decision, the RO granted service connection for a chronic low back disability, carpal tunnel syndrome affecting the bilateral hands, a left and right elbow disability, and a cervical spine disability.  In that decision, the RO also denied service connection for a nervous condition and a left knee disability.  

The Veteran submitted a timely notice of disagreement (NOD) as to each issue addressed in the August 2005 rating decision, with the exception of the issue involving the disability rating assigned to his service-connected bilateral hand carpal tunnel syndrome disability.  The RO subsequently issued a statement of the case (SOC) in February 2006 addressing each issue, including service connection for a left knee disability.  However, the Board notes that the RO granted service connection for status post open reduction internal fixation (ORIF) of the left distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula (hereinafter "a left knee and ankle disability") in a January 2006 rating decision, which is considered a full grant of the benefits sought regarding the Veteran's claimed left knee disability.  As such, the issue of service connection for a left knee disability was no longer on appeal following the January 2006 rating decision.  

The Veteran subsequently perfected an appeal as the issues of entitlement to service connection for a nervous condition, as well as the issues of entitlement to an increased rating for his service-connected low back disability, bilateral elbow disability, and cervical spine disability, by submitting a timely substantive appeal in March 2006.  However, in November 2009, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for service-connected cervical spine disability.  See November 2009 VA Form 21-4138.  As such, the issue of entitlement to an increased rating for service-connected cervical spine disability is no longer on appeal and will not be discussed in the decision herein.  The other issues which were perfected for appeal in the March 2006 substantive appeal remain on appeal.  

While the Veteran did not appeal the initial disability rating assigned to his service-connected bilateral hand carpal tunnel syndrome following the August 2005 rating decision, he submitted an informal claim seeking an increased rating for service-connected carpal tunnel syndrome in December 2007.  The Veteran's informal claim also sought to establish service connection for anxiety, claimed as secondary to his service-connected disabilities, hypertension, and lumbar radiculopathy, claimed as secondary to his service-connected lumbar spine disability.  See December 2007 VA Form 21-4138.  

In a March 2008 rating decision, the RO denied service connection for hypertension and a depressive disorder (claimed as anxiety), but granted service connection for lumbar radiculopathy.  In that decision, the RO also continued the 10 percent disability rating assigned to the Veteran's service-connected carpal tunnel syndrome disability.  

The Veteran submitted a timely NOD as to each issue addressed in the March 2008 rating decision and subsequently perfected an appeal as to each issue by submitting a timely substantive appeal in August 2009.  As such, the issues of entitlement to service connection for hypertension and an acquired psychiatric disorder, as well as entitlement to an increased rating for service-connected lumbar radiculopathy and carpal tunnel syndrome, are on appeal before the Board.  

Regarding the claim involving an acquired psychiatric disorder, the Board notes that the Veteran submitted claims specifically seeking service connection for a nervous condition and an anxiety disorder.  See April 2005 VA Form 21-526 and December 2007 VA Form 21-4138.  However, as noted on the first page of this decision, the Veteran's claim has been re-characterized as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, a nervous condition, and any other diagnosed acquired psychiatric disorder reflected in the record, given his description of the claim, the reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).   

In November 2009, the Veteran submitted an informal claim seeking service connection for headaches as secondary to his service-connected cervical spine disability, a bilateral foot condition, including bone spurs of the feet and left drop foot, secondary to his service-connected left knee and ankle disability, residuals of a nose fracture, and entitlement to an increased rating for his service-connected left knee and ankle disability.  See November 2009 VA Form 21-4138.  

In an April 2010 rating decision, the RO denied service connection for degenerative joint disease of the bilateral feet, plantar spurs, and loosening of fibular screw (claimed as a bilateral foot condition, bone spurs of the feet, and left drop foot), residuals of nose fracture, and headaches.  However, in a June 2010 rating decision, the RO increased the Veteran's disability rating for service-connected left knee and ankle disability to 20 percent.  

The Veteran submitted timely NODs with respect to the issues addressed in the April 2010 and June 2010 rating decisions and he subsequently perfected an appeal as to those issues by submitting timely substantive appeals via VA Form 9 in January 2011.  As such, the issues of service connection for a bilateral foot disability, residuals of a nose fracture, and headaches, as well as entitlement to an increased rating for service-connected left knee and ankle disability, are on appeal before the Board.  


FINDINGS OF FACT

1.  The preponderance of the competent, credible, and probative evidence of record supports a finding that the Veteran's current bilateral foot DJD and plantar spurs are proximately due to and the result of his service-connected status post ORIF of the left distal fibula and tibia disability (left knee and ankle disability).  

2.  The evidence of record preponderates against a finding that the Veteran currently has any residual symptoms or disability that was incurred or aggravated during active service as a result of a nose fracture incurred therein.  

3.  The most competent, credible, and probative evidence of record supports a finding that the Veteran's current migraine headaches are aggravated by his service-connected cervical spine disability.  

4.  The most competent, credible, and probative evidence of record supports a finding that the Veteran's current depressive disorder is secondary to his service-connected disabilities.  

5.  The preponderance of the competent, credible, and probative evidence of record is against a finding that hypertension was incurred or aggravated during the Veteran's active military service or manifested during his first post-service year.  

6.  The preponderance of the evidence shows that, from December 2004 to September 2006, the Veteran's service-connected lumbar spine spondylosis and myositis was manifested by forward flexion limited to no less than 40 degrees or a combined range of motion less than 120 degrees.  The pertinent evidence does not reflect that the Veteran's lumbar spine disability was manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

7.  For the period beginning September 2006, the preponderance of the evidence shows that the Veteran's service-connected lumbar spine spondylosis and myositis was manifested by limited range of motion in flexion to no less than 40 degrees.  The evidence also shows that the Veteran was able to demonstrate movement in all planes of excursion tested and, thus, his lumbar spine disability was not manifested by favorable ankylosis or fixation of his lumbar spine in a neutral position.  

8.  For the period beginning September 2010, the preponderance of the evidence shows that the Veteran's service-connected lumbar spine spondylosis and myositis is manifested limited range of motion in extension beyond zero degrees.  However, the preponderance of the evidence does not reflect that the Veteran's spine is fixed in flexion or extension or that any such spinal fixation results in difficulty walking because of a limited line of vision, restricted opening of the moth and chewing, limited breathing to diaphragmatic respiration, or any of the other symptoms contemplated by the rating criteria as evidence of unfavorable ankylosis.  

9.  Throughout the appeal period, the preponderance of the evidence does not reflect that the Veteran's service-connected lumbar spine spondylosis with myositis is characterized by intervertebral disc syndrome (IDVS) or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  In addition, additional functional limitation due to fare-ups of pain is not shown to any significant degree.  

10.  The preponderance of the evidence reflects that the Veteran's service-connected lumbar radiculopathy affects his left and right lower extremities.  The evidence shows that the Veteran has severe left peroneal neuropathy which results in sensory, motor, and overall functional impairment characterized by left foot drop, as well as eliminated active movement against gravity in his left ankle and left great toe and impaired sensation to pinprick and light touch in the left lower extremity.  The Veteran has reported having numbness, paresthesias, and weakness in his bilateral legs and a December 2010 EMG revealed moderate to severe sensory neuropathy affecting the lower extremities.  However, objective evaluation has consistently revealed that the Veteran is able to demonstrate full resistance against active movement in the right knee, right ankle, and right great toe, with normal sensation to vibration, position sense, pinprick, and light touch in the right lower extremity.  

11.  The preponderance of the evidence of record reflects that the Veteran's service-connected left status post ORIF of distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula and left ankle DJD is manifested by impairment of the tibia and fibula with a marked ankle disability due to a loose screw in the fibular plate.  The Veteran's disability results in an antalgic gait and poor propulsion and requires that he use an orthotic insert and brace on his left ankle, as well as a walker.  During the appeal period, the evidence shows that the Veteran has consistently experienced pain and swelling in his left ankle, with tenderness to palpation in the tibia, fibula, and malleolus.  The preponderance of the evidence shows that the Veteran's pain is constant, including at rest, and that he experiences flare-ups of pain which result in decreased ambulation and range of motion.  In addition, the Veteran has experienced significantly decreased range of motion in his left ankle throughout the appeal period, including in dorsiflexion and plantar flexion, with an inability to demonstrate any movement beyond zero degrees in dorsiflexion in May 2010.  The evidence also shows that the Veteran experiences decreased muscle strength in his left ankle.  Additional functional limitation due to flare-ups of pain is not shown to any significant degree.  

12.  The preponderance of the evidence of record reflects that the Veteran's service-connected right elbow lateral epicondylitis with ulnar entrapment and left elbow lateral epicondylitis with ulnar entrapment is manifested by limitation of flexion to no less than 135 degrees, including with pain, with normal extension to zero degrees throughout the appeal period.  The Veteran has demonstrated normal and better than normal pronation and supination to 80 and 85 degrees, respectively, throughout the appeal period.  However, at the September 2006 VA examination, there was objective evidence of pain at 60 degrees in pronation and 65 degrees in supination.  The preponderance of the evidence does not contain any evidence showing that the Veteran's service-connected left and right elbow disabilities are manifested by ankylosis of the elbow, impairment of the flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or impairment of the radius.  

13.  The preponderance of the evidence of record reflects that the Veteran's service-connected carpal tunnel syndrome of the left and right hand is manifested by no more than mild, incomplete paralysis of the median nerve characterized by decreased sensation, weakness, and decreased muscle strength in the hand.  The evidence does not reflect that there is impaired motor function, strength, or reflexes in the wrist, hand, or fingers, decreased sensation to position sense testing in the bilateral hands.  


CONCLUSIONS OF LAW

1.  Bilateral foot DJD and plantar spurs are secondary to the Veteran's service-connected status post open reduction internal fixation (ORIF) of the left distal fibula and tibia.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §3.310 (2011).

2.  Residuals of a nose fracture were not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  Migraine headaches are secondary to the Veteran's service-connected cervical spondylosis disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §3.310 (2011).

4.  Depressive disorder is secondary to the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §3.310 (2011).

5.  Hypertension was not incurred or aggravated by active military service; nor may hypertension be presumed to have been incurred during active service as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

6.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected lumbar spine spondylosis and myositis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  

7.  For the period beginning September 2006, the schedular criteria for a disability rating higher than 20 percent for service-connected lumbar spine spondylosis and myositis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

8.  For the period beginning September 2010, the schedular criteria for a disability rating higher than 40 percent for service-connected lumbar spine spondylosis and myositis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

9.  The schedular criteria for a combined 30 percent disability rating, but no higher, for service-connected lumbar radiculopathy affecting the left and right lower extremities, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2011).  

10.  The schedular criteria for a 30 percent disability rating, but no higher, for service-connected left status post ORIF of distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula and DJD of the left ankle, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).  

11.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected right elbow lateral epicondylitis with ulnar entrapment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2011).

12.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected left elbow lateral epicondylitis with ulnar entrapment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2011).

13.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected left and right hand carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in May 2005 and December 2005 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, while letters sent to the Veteran in January 2008 and December 2009 advised him of the evidence and information necessary to substantiate service connection and increased rating claims.  Each letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information in support of his claims, and each letter was sent prior to each respective, initial unfavorable AOJ decision in this appeal.  

In this regard, the Board notes that the Veteran has not been provided specific notice with respect to his claims seeking an increased rating for his service-connected lumbar spine disability, left and right elbow disabilities, or lumbar radiculopathy.  However, with respect to those issues, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, as discussed above, VA's duty to notify in this case has been satisfied with respect to those issues.  

The Board also notes that the January 2008 and December 2009 letters also informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered, including his records from the Social Security Administration (SSA).  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

Finally, the Veteran was provided with several VA examinations in conjunction with the claims on appeal, including in December 2005, September 2006, February 2008, January 2009, March 2010, May 2010, and September 2010.  VA also obtained medial opinions with respect to the Veteran's claimed headache and bilateral foot disability in July 2012.  There is no allegation or indication that the examinations or medical opinions rendered in conjunction with the claims on appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Based on the foregoing, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Foot Disability

The Veteran is seeking entitlement to service connection for a bilateral foot disability, claimed as bone spurs and left drop foot.  See November 2009 VA Form 21-4138.  The evidence does not show, nor does the Veteran allege that his bilateral foot disability was incurred in or is otherwise related to his military service.  Instead, the Veteran has asserted that his claimed bilateral foot disability is secondary to his service-connected left knee and ankle disability.  

In this regard, the Board notes that service connection has been established for status post ORIF of the left distal fibula and tibia (hereinafter "service-connected left knee and ankle disability") based upon evidence showing that the Veteran fractured his left ankle during service which resulted in him experiencing chronic pain in the left knee and ankle.  See service treatment records; January 2006 rating decision.  

In January 2010, the Veteran was afforded a VA examination to evaluate his claimed bilateral foot disability, at which time the Veteran reported that his bilateral foot disability began in December 2004 and was manifested by chronic burning and pain in his feet.  The Veteran also reported being diagnosed with foot spurs in May 2009 after reporting to the emergency room after a fall.  He also reported developing left foot drop after having a motor vehicle accident which resulted in a femur fracture.  

The January 2010 VA examiner reviewed the claims file and noted the onset and progression of the Veteran's in-service fracture to the left tibia and fibula (for which service connection has been established), as well as the radiographic evidence showing mild osteoarthritis of the left ankle and foot and a small plantar spur, which was obtained during an emergency room visit in May 2009.  After reviewing the record and examining the Veteran, the VA examiner, in pertinent part, diagnosed him with bilateral foot DJD and plantar spurs.  However, the VA examiner opined that the Veteran's bilateral foot condition was not caused by or a result of his service-connected left knee and ankle disability, noting that DJD and plantar spurs are the result of the natural aging process and not the left knee and ankle disability.  The VA examiner also noted that review of the medical record revealed evidence of a generalized joint disease, including other joints not related to the left foot.  Nevertheless, the VA examiner also stated that the Veteran's left ankle condition is worse and producing symptoms at his foot.  

While the January 2010 VA examiner provided a negative nexus opinion with respect to the relationship between the Veteran's bilateral foot disability and his service-connected left knee and ankle disability, he also noted that the Veteran's left ankle is producing symptoms at his foot, which seems to suggest a causal relationship between the service-connected left knee and ankle disability and the Veteran's current foot symptomatology.  As a result, the Board requested a clarifying medical opinion with respect to the relationship between the Veteran's bilateral foot disability and his service-connected left knee and ankle disability.  

In July 2012, a VA orthopedic surgeon reviewed the Veteran's claims file and noted that, since the in-service ankle fracture, the Veteran has had to accommodate his gait to compensate for the lack of normal range of motion of the left ankle, which he noted would involve transferring weight to the better right lower extremity and dorsiflexing the midfoot joints of the left foot.  The VA physician stated that, while plantar spurs and narrowing of the small joint spaces in the foot can be a normal function of aging, it is at least as likely as not that the Veteran's bilateral foot disability is proximately due to and the result of his in-service ankle fracture and altered gait mechanism since that injury.  

In evaluating this claim, the Board finds that the July 2012 medical opinion provided by the VA orthopedic surgeon is competent, credible, and probative evidence in support of the Veteran's claim, as it shows that his current bilateral foot disability, variously diagnosed as DJD and plantar spurs, is secondary to his service-connected left knee and ankle disability.  Indeed, while the July 2012 VA physician attributed the Veteran's current bilateral foot symptomatology to his in-service ankle fracture, the Board notes that the Veteran's service-connected left knee and ankle disability is based upon that in-service ankle fracture.  The Board also notes that the VA physician reviewed the claims file prior to rendering his opinion and provided a complete rationale in support of his conclusion, which is supported by the other evidence of record.  In this context, the Board notes that physician who conducted the January 2010 VA examination also stated that the Veteran's left ankle disability was producing symptoms at his feet, which is evidence that supports a causal relationship between the Veteran's service-connected left knee and ankle disability and his current foot symptoms.  

In evaluating the ultimate merit of this claim, the Board notes that there is no other medical evidence or opinion of record which contradicts the findings of the physician who provided the July 2012 medical opinion.  Instead, the preponderance of the evidence supports a finding that the Veteran's current bilateral foot symptoms and disability are related to his service-connected left knee and ankle disability.  

Therefore, based on the foregoing, the Board concludes that service connection for bilateral foot DJD and plantar spurs is warranted, as there is competent, credible, and probative evidence of record showing that his current bilateral foot disability is proximately due to and a result of his service-connected left knee and ankle disability.  Accordingly, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Residuals of Nose Fracture

The Veteran has asserted that service connection is warranted for residuals of a nose fracture, to include a scar, that was incurred during a fight/altercation with another service member during service.  See November 2009 VA Form 21-4138.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to a nose fracture or residual scar that was incurred during service, to include as a result of an in-service altercation.  Instead, the STRs, inclusive of reports of medical history and examination dated January, April, and July 2004, reflect that the Veteran's nose and face was normal on clinical examination and that he specifically denied having any ear, nose, and throat trouble.  

While there is no contemporaneous medical evidence documenting a nose fracture, facial scar, or other residual symptoms as a result of an altercation during service, the Board notes that laypersons are competent to report events and facts of which they have personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Veteran has not provided any details about the reported in-service altercation, to include when the fight occurred or if, when, and where he was provided treatment for the nose fracture or residual facial scar.  In addition, other than reporting having a scar, the Veteran has not provided any information or evidence as to what residual symptoms or disability he experienced during or after service as a result of the reported in-service fight.  Indeed, there is no lay or medical evidence of record which supports a finding that the Veteran suffered a nose fracture in service or that he has any residual symptoms or disability as a result thereof, including a facial scar.  Therefore, the Board finds that the Veteran's report of suffering a nose fracture and scar as a result of a fight during service is not credible evidence and, thus, there is no competent or credible lay or medical evidence which shows that the Veteran suffered a nose fracture, facial scar, or any other chronic residual disability during service, to include as a result of a fight therein.  

In addition to the foregoing, the Board finds that the post-service evidence of record does not contain any complaints, treatment, or findings related to a residual disability or symptoms that is a result of an in-service altercation or nose injury.  Indeed, the Board has carefully reviewed the extensive claims file, which includes VA and private treatment records dated from 2001 to 2010, and there is no lay or medical evidence which shows that the Veteran suffers from any disability that has been attributed to a nose fracture.  In fact, the post-service medical evidence shows that the Veteran's skin and nose are normal, with no evidence of a scar, nose bleeds, or nasal discharge.  See VA and private treatment records dated from 2001 to 2010.  Likewise, as noted, the Veteran has not submitted any lay evidence which describes any residual symptoms or disability that are reasonably attributable to a nose fracture.  

In evaluating this claim, the Board notes that the Veteran has not been provided a VA examination to determine if he has a current residual disability as a result of an in-service nose fracture.  However, as noted above, while the Veteran is competent to report that he suffered a nose fracture during service, his report of such is not considered credible, given the lack of details provided regarding the reported nose fracture and the lack of medical evidence showing any complaints or treatment for any symptoms or disability reasonably attributable to a nose fracture.  In addition, there is no lay or medical evidence which reflects that the Veteran has a current disability or persistent symptoms that have been, or may reasonably be, attributed to the reported in-service nose fracture.  Furthermore, the Board notes that there is no lay or medical evidence which indicates that any current, residual symptoms or disability experienced by the Veteran are likely related to an in-service event, injury, or disease, including the reported nose fracture.  Therefore, the Board finds that a VA examination and opinion are not needed in this case.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing, the Board finds that the Veteran's report of suffering a nose fracture as a residual of a fight during service is not credible, given the lack of lay evidence that provides details as to the circumstances surrounding the reported in-service events, as well as the lack of medical evidence showing any complains or findings related to a residual symptoms or disability reasonably attributed thereto.  In this context, the Board also finds that the preponderance of the evidence is against a finding that the Veteran currently has any residual symptoms or disability that is related to a nose fracture incurred during service.  As such, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of a nose fracture and the Veteran's claim must be denied.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Headaches

The Veteran is seeking entitlement to service connection for headaches.  The evidence does not show, nor does the Veteran allege, that his headaches were incurred in or are related to his military service.  Indeed, the Veteran's STRs do not show that the Veteran suffered a chronic headache disability during service.  In this regard, the Board notes that the STRs show the Veteran complained of having headaches on occasion; however, his complaints were associated with complaints of respiratory problems, chest congestion, and fever and variously attributed to an upper respiratory infection or viral syndrome, as opposed to an independent headache disability that was found to be chronic during service.  See STRs dated January and December 2004.  In fact, the Veteran consistently denied experiencing frequent or severe headaches at various physical examinations conducted throughout his military service.  See reports of medical history and examination dated May 2003, January 2004, April 2004, July 2004, and December 2004.  Therefore, a chronic headache disability is not shown to have been incurred or manifested during active military service.  

Nevertheless, the Veteran has asserted that he believes that the headaches he currently experiences are related to his service-connected cervical spondylosis disability.  See November 2009 VA Form 21-4138.  

The Veteran was afforded a VA examination in March 2010 to determine if his current headaches are secondary to his service-connected cervical spine disability.  At that time, the Veteran reported that his headaches had their onset in approximately 2002 but that he did not report them to his physician because he thought they were a part of his neck problem.  The Veteran reported the nature and severity of his headaches, including that he has not observed any relationship with neck pain exacerbation or with a particular neck position.  After reviewing the claims file and examining the Veteran, the VA physician diagnosed him with "clinically migraine headaches by description without cervicogenic trigger for which there is no causal relationship with his service-connected cervical spondylosis."  The VA examiner also stated that the relationship between the Veteran's headaches and service-connected cervical spine disability is not caused by or a result of an in-service injury, noting that his rationale was "medical literature, clinical experience, and expertise."  

The March 2010 VA examination is considered competent medical evidence; however, the Board finds that the medical opinion provided by the March 2010 examiner is inadequate for the following reasons.  While the March 2010 VA examiner stated that the rationale in support of his negative nexus opinion was "medical literature, clinical experience, and expertise," the VA examiner did not identify what information or findings obtained from medical literature or his clinical experience relate to an unlikely relationship between the type of headaches manifested by the Veteran and a cervical spine disability.  In addition, the Board notes that the VA examiner did not address whether the Veteran's headaches are likely aggravated by his service-connected cervical spine disability, which is required.  

As a result of the inadequate March 2010 VA opinion, the Board requested that another VA physician review the claims file and provide a medical opinion regarding the likelihood that the Veteran's current headaches are proximately due to, the result of, or aggravated by his service-connected cervical spine disability.  In July 2012, a VA orthopedic surgeon reviewed the claims file and opined that, while the Veteran's migraine headaches are not caused by his service-connected cervical spine disability, it is at least as likely as not that the Veteran's headaches are aggravated by his service-connected cervical spondylosis.  In making this determination, the VA physician noted that the orthopedic literature clearly recognizes the entity of musculoskeletal headache related to limited cervical spine range of motion, paraspinal muscle spasm, and Greater Occipital Nerve irritation.  The physician also noted that cervical muscle tension and cervical spine pain can be independent triggers for migraine headaches.  

The Board considers the July 2012 VA medical opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current migraine headaches are related to his service-connected cervical spine disability.  Indeed, the July 2012 VA physician provided a medical opinion which states that the Veteran's headaches are aggravated by his service-connected cervical spine disability based upon review of the claims file, as well as medical literature which shows a relationship between migraine headaches and cervical spine pain, muscle tension, and limitation of motion.  In addition, the Board notes there is no other medical evidence or opinion of record which contradicts the findings of the July 2012 VA physician.  

Therefore, based on the foregoing, the Board concludes that service connection for migraine headaches is warranted, as the most competent, credible, and probative evidence of record supports a finding that the Veteran's migraine headaches are aggravated by his service-connected cervical spine disability.  Accordingly, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, which he has variously described as a nervous condition and an anxiety disorder.  See April 2005 VA Form 21-526; December 2007 VA Form 21-4138.  Despite the Veteran's description of his current psychiatric disability, review of the record reveals that he has been diagnosed with major depression and depressive disorder, not otherwise specified.  See February 2008 VA Mental Disorders examination report; VA outpatient treatment record dated December 2008.  

The Veteran initially sought to establish service connection for a nervous disorder as directly related to his military service; however, he has not provided any details as to why he believes his claimed nervous/psychiatric disorder was incurred in or otherwise related to his military service.  In addition, the Board notes that his STRs are completely negative for any complaints, treatment, or findings related to a psychiatric disorder incurred in military service.  In fact, the STRs show that the Veteran consistently denied experiencing nervous trouble, frequent trouble sleeping, depression or excessive worries, or being treated for a mental condition at several physical examinations conducted throughout his military service.  See reports of medical history and examination dated May 2003, January 2004, April 2004, July 2004, and December 2004.  Moreover, the Board notes that there is no medical evidence or opinion of record which relates the Veteran's current depressive disorder to his military service.  As such, the Board finds the preponderance of the evidence is against a finding that the Veteran's current depressive disorder is related to his military service.  

Nevertheless, the Veteran has asserted that his current psychiatric disorder is secondary to his service-connected disabilities.  See December 2007 VA Form 21-4138.  

The Veteran was afforded a VA mental disorders examination in February 2008 to determine the likely etiology of his current psychiatric disability.  The physician who conducted the VA examination reviewed the claims file and noted that the evidence does not show a diagnosis or description of symptoms until September 2006 when the Veteran was prescribed medication after reporting having a depressive mood with anxiety.  The VA examiner noted that, in October 2006, the Veteran reported having problems and concerns regarding the care of his family members, including his brother who had terminal cancer and his mother who was of advanced age and had to undergo amputation of a leg.  At the February 2008 examination, the Veteran reported the nature of his current psychiatric symptoms, including a report that he has physical limitations on account of his service-connected disabilities and that he cannot perform the same activities or do the things he used to do previously.  

After reviewing the claims file, the February 2008 VA examiner opined that it is less likely as not that the Veteran's currently diagnosed depressive disorder, not otherwise specified, is secondary to his service-connected disabilities.  In making this determination, the VA examiner noted that some of the Veteran's service-connected disabilities were present as early as 1973 and 2001 with no evidence of any complaints of emotional or nervous symptoms in relation to those disabilities.  The VA examiner also noted that the Veteran's social/family problems provoked his initial symptoms of depression, but that his physical limitations, although not the direct cause, are part of the elements that have contributed to his feelings and, thus, depressive symptoms.  In this regard, the VA examiner noted that, when the Veteran spoke of his concerns regarding the care of his family members, he noted that his physical conditions did not allow him to perform activities in which he had to exert much physical strain and that he would become frustrated and therefore felt depressed.  

In sum, the February 2008 VA examiner stated that, while the Veteran's service-connected disabilities are not the main or only reason for the development of his present mental disorder, they form part of the elements that contribute to his present emotional condition.  

The Board finds that the February 2008 VA examination and opinion is the most competent, credible, and probative evidence with respect to the likely etiology of the Veteran's current depressive disorder.  Indeed, the Board finds that the VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  

Instead, the VA examiner provided a detailed history of the onset and progression of the Veteran's psychiatric symptoms, noting that, while his service-connected disabilities are not the cause thereof, the physical limitations caused by his service-connected disabilities have contributed to the Veteran's current psychiatric symptoms and disability.  The VA examiner's opinion establishes a causal relationship between the Veteran's service-connected disabilities and his current depressive disorder and there is no other competent, credible, and probative medical evidence or opinion of record which contradicts the examiner's findings.  

Therefore, the Board finds that the most competent, credible, and probative evidence of record supports the Veteran's claim, as it preponderates in support of a finding that the Veteran's current depressive disorder is related, in part, to his service-connected disabilities.  As such, the Board concludes that service connection for depressive disorder, not otherwise specified, is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

The Veteran is seeking service connection for hypertension.  Review of the evidentiary record reflects that the Veteran was noted to have a history of high blood pressure in September 2004 but the evidentiary record does not contain an actual diagnosis of hypertension until September 2007.  See VA outpatient treatment records dated 2004 to 2010.  

Nevertheless, after carefully reviewing the lay and medical evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim.  

In making this determination, the Board notes, at the outset, that the Veteran's STRs do not reflect that the Veteran was diagnosed with hypertension during service or that he complained of or sought treatment for elevated blood pressure during service.  In this regard, the Board notes that the STRs document the Veteran's blood pressure at various times during service, which was occasionally elevated; however, the STRs do not show that his diastolic blood pressure was predominantly 90 mm or greater to warrant a diagnosis of hypertension as defined by VA standards, or that his systolic blood pressure was predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm to warrant a diagnosis of isolated systolic hypertension, as defined by VA standards.  See 38 C.F.R. §4.104, Diagnostic Code (DC) 7101.  In addition, the Board notes that the STRs show that the Veteran consistently denied having high or low blood pressure at various physical examinations conducted throughout military service.  See reports of medical history and examination dated May 2003, January 2004, April 2004, July 2004, and December 2004.  

Based on the foregoing, the Board finds the service records do not show that a chronic hypertension disability was manifested during active service.  

In addition, the Board notes that, while the post-service treatment records reflect a diagnosis of hypertension, the evidence does not contain any indication as to when the Veteran was initially diagnosed with hypertension.  Instead, as noted, the evidence shows that the Veteran was noted to have a history of high blood pressure in September 2004 and that, beginning in September 2007, VA treatment records contain a diagnosis of hypertension, with no indication as to when the disability was initially diagnosed.  In this regard, the Board notes that there is no lay or medical evidence of record showing that the Veteran was diagnosed with hypertension during the year following his discharge from service in December 2004; nor does the evidentiary record contain any lay or medical evidence which shows that the Veteran suffered from continuous symptoms of hypertension, such as predominately elevated blood pressure readings, after being discharged from service in 2004.  In this regard, the Board finds probative that, while the Veteran was noted to have a history of high blood pressure in September 2004, this notation occurred when the Veteran was on active duty and there is no subsequent lay or medical evidence showing complaints or treatment for high/elevated blood pressure until September 2007, when the first diagnosis of hypertension appears in the record.  

Moreover, despite the post-service evidence showing a diagnosis of hypertension, no medical professional has provided a medical opinion which relates the Veteran's current hypertension to his military service.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination is not warranted because, while there is evidence of a current diagnosis of hypertension, there is no competent evidence of an event, injury, or disease in service to which his diagnosis may be reasonably related; nor is there competent lay or medical evidence showing that he manifested hypertension during the year following his discharge from service in December 2004.  In addition, there is no competent evidence which indicates that the Veteran's hypertension may be associated with his military service, such as credible lay evidence of continuity of symptomatology or a medical opinion which relates the Veteran's hypertension to his military service.  Therefore, the Board finds a VA examination is not needed in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

The only evidence of record that relates the Veteran's hypertension to his military service is the Veteran's own conclusory statements.  However, hypertension is not a condition that is generally capable of lay observation, as a diagnosis of such requires medical observation and testing.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's hypertension and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his hypertension and service.  As such, the Veteran's statements regarding a nexus between his hypertension and military service are not considered competent or probative evidence favorable to his claim.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension, as there is no competent, credible or probative evidence showing that hypertension was manifested during service or during the Veteran's first post-service year and there is no competent, credible, or probative evidence which relates his current hypertension disability to his military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Increased Rating Claims 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbar Spine Disability

Service connection for chronic low back pain was established in August 2005, and the RO assigned an initial, noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective December 17, 2004.  

The Veteran disagreed with the noncompensable disability rating assigned to his service-connected low back disability, which is the basis of the current appeal.  However, during the pendency of the appeal, the RO issued an April 2007 rating decision wherein the Veteran's service-connected low back disability was re-characterized as lumbar spondylosis and myositis and his disability rating was increased to 10 percent under DC 5237, effective December 17, 2004, with a 20 percent disability rating assigned effective September 12, 2006.  

In December 2010, the RO increased the Veteran's disability rating to 40 percent under DC 5237, effective September 28, 2010.  

The Veteran was advised of the grant of each increased rating by letter, rating decision, and by a Supplemental Statements of the Case (SSOC) issued in April 2007 and December 2010.  However, the Veteran did not withdraw his appeal and, thus, the increased rating claim continues, as he is presumed to be seeking the highest disability rating available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board will proceed to evaluate whether the Veteran's service-connected lumbar spine disability warrants a higher disability.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Initial Disability Rating

In evaluating whether an initial rating higher than 10 percent is warranted, the Board notes that the only evidence of record which addresses the Veteran's service-connected lumbar spine disability during the applicable period (from December 2004 to September 2006) is a September 2004 VA outpatient treatment record and a May 2005 range of motion chart included in the Veteran's SSA records.  A VA examination was not conducted from December 2004 to September 2006 and there is no other lay or medical evidence of record that addresses the severity of the Veteran's lumbar spine disability during that time.  

The September 2004 VA treatment record reflects that objective examination of the Veteran's lumbar spine revealed tenderness to palpation of the bilateral lumbar paraspinals, with pain in the low back, but that the Veteran was able to demonstrate full active range of motion.  However, the May 2005 range of motion chart reflects that the Veteran was only able to demonstrate forward flexion to 70 degrees and lateral flexion to the left and right to 20 degrees.  The May 2005 treatment record does not contain a report of the Veteran's range of motion in lateral rotation.  

Based on this evidence, the Board finds that the evidence of record does not support the grant of an initial disability rating higher than 10 percent.  In making this determination, the Board notes that the objective evidence of tenderness to palpation of the bilateral paraspinal muscles, as well as the evidence of forward flexion limited to 70 degrees, warrants the initial 10 percent rating currently assigned, but no higher.  Indeed, there is no evidence showing that the Veteran's forward flexion was limited to less than 70 degrees or that his combined range of motion was less than 120 degrees.  In addition, the pertinent evidence does not reflect that the Veteran's lumbar spine disability was manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As such, the Board finds that the pertinent evidence of record does not support the grant of an initial disability rating higher than 10 percent for the Veteran's service-connected lumbar spine disability.  

Period Beginning September 2006 

As noted above, as of September 12, 2006, the Veteran's service-connected lumbar spine disability is rated 20 percent disabling.  

In evaluating whether a rating higher than 20 percent is warranted for the period beginning September 12, 2006, the Board notes that the pertinent evidence of record includes VA examination reports dated September 2006, February 2008, and January 2009, as well as various VA treatment records dated from 2006 to 2010.  

The pertinent VA treatment records show that, in April 2007, the Veteran was noted to have straightening of the lumbar lordosis.  In April 2008, the Veteran reported having low back pain which intermittently radiated into his left testicle and right posterior thigh.  Objective evaluation revealed that the Veteran was able to demonstrate full range of motion, albeit with pain while demonstrating rotation, extension, and left lateral bending.  Objective evaluation also revealed tenderness to palpation of the left lumbar paraspinal muscles, buttocks, posterior superior iliac spine.  

At the September 2006 VA spine examination, the Veteran reported, in pertinent part, having pain in the paravertebral muscles of the lumbosacral spine which radiated into his lower extremities.  The Veteran described his lumbar spine pain as 8 out of 10, but he reported having periods of flare-ups where his pain increased to 9 out of 10, which occur once or twice a week.  He reported that his flare-ups are precipitated by cloudy or rainy days, as well as prolonged standing or sitting, but he denied experiencing any additional limitation of motion during flare-ups.  He also denied having any bladder or bowel complaints or erectile dysfunction associated with his lumbar spine disability.  

On objective examination, the VA examiner noted that the Veteran had a functional loss of 50 degrees in forward flexion due to pain, as he was only able to demonstrate forward flexion to 40 degrees, with pain in the last 10 degrees.  The examiner noted a functional loss of 15 degrees in extension due to pain, as the Veteran was only able to demonstrate extension to 15 degrees with pain throughout.  The VA examiner also noted a functional loss of 10 degrees in lateral flexion and lateral rotation due to pain, as the Veteran was only able to demonstrate bilateral lateral flexion and rotation to 20 degrees with pain in the last 10 degrees.  

There was objective evidence of tenderness to palpation at the paravertebral muscles of the lumbar spine with spasms and guarding.  There was, however, no weakness, fatigability, or further functional loss observed by the examiner.  However, the VA examiner noted that the Veteran had limitations to perform below the waist activities due to severe spasms and tenderness in the thoracolumbar spine.  The examiner further noted that there was no evidence of ankylosis or scoliosis, but there was evidence of a reversed lordosis in the lumbosacral spine.  Sensory examination revealed intact sensation to pinprick testing in the lower extremities.  There was no atrophy found in the lower extremities, as the Veteran's muscle tone and strength were normal.  The Veteran denied having episodes of intevertebral disc syndrome which required treatment and bed rest prescribed by a physician.  

At the February 2008 VA spine examination, the Veteran reported that a private physician suggested that he possibly has lumbar radiculopathy, which he stated was treated with physical therapy without any major improvement.  The Veteran also reported having a car accident, after which he has suffered from left foot drop.  

The Veteran denied experiencing urinary incontinence, urgency, retention, or frequency, and he also denied having nocturia, fecal incontinence, obstipation, or erectile dysfunction.  However, the Veteran reported having numbness, paresthesias, and weakness in his legs and feet and the VA examiner stated that the etiology of the Veteran's symptoms were not unrelated to his lumbar spine disability.  The VA examiner also noted that, while the Veteran did not have a history of fatigue, there was a history of decreased motion, stiffness, weakness, spasms, and pain.  

The Veteran reported that he has shooting, pain that radiates into his bilateral legs.  He described his pain as a 7 out of 10 but he reported having severe flare-ups of pain on a weekly basis, which are precipitated by bending forward, prolonged sitting, standing, and walking and result in him having difficulty performing daily activities.  The Veteran denied having any incapacitating episodes in the 12 months prior to the examination but he reported having one episode of incapacitating pain for which he visited an outpatient clinic, although he could not remember the exact month of the event.  

Objective examination revealed spasms to the left and right thoracic sacrospinals, as well as guarding to the left and right, painful motion, tenderness, and weakness on the left side.  The VA examiner also noted that the Veteran's pelvis was tilted to the left and that he had an antalgic gait with foot drop.  There was also evidence of abnormal spinal curvature due to lumbar flattening.  

The Veteran was able to demonstrate forward flexion to 40 degrees with pain, extension to 10 degree with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 30 degrees with pain.  The examiner noted that there was pain with motion and after repetitive use but that there was no additional limitation of motion after repetition.  There was no evidence of ankylosis.  

At the January 2009 VA spine examination, the Veteran denied having a history of urinary incontinence, urgency, retention, or frequency, as well as nocturia, fecal incontinence, and erectile dysfunction.  He also denied having a history of hospitalization or surgery.  He did, however, report having numbness, paresthesias, and weakness in his legs and feet.  The VA examiner also noted a history of decreased motion, stiffness, weakness, spasms, and low back pain.  The Veteran described his low back pain as a 6 or 7 out of 10, which he reported radiated into his left testicle and bilateral legs.  He also reported having severe flare-ups of pain on a weekly basis, which were precipitated by prolonged sitting, standing, walking and bending and resulted in difficulty doing household chores and daily activities.  

Objective examination revealed that the Veteran's gait was abnormal, as the VA examiner noted he had a mild steppage gait with mild left foot drop.  There was no evidence of abnormal spinal curvature, including lumbar flattening, reverse lordosis, or ankylosis.  There was, however, evidence of muscle spasms, guarding, painful motion, and tenderness, which the examiner stated was not severe enough to result in abnormal gait or abnormal spinal contour.  

The Veteran was able to demonstrate forward flexion to 42 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on motion, including after repetitive motion.  The VA examiner also noted there was additional limitation of motion after repetitive motion.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the period beginning September 2006.  In making this determination, the Board notes that, while the evidence shows that the Veteran's lumbar spine range of motion was limited, the evidence reflects that the Veteran's range of motion in forward flexion was limited to no less than 40 degrees during the period in question.  In this regard, the Board notes that, because the Veteran was able to demonstrate movement in all planes of excursion tested, his lumbar spine disability was not manifested by favorable ankylosis or fixation of his lumbar spine in a neutral position.  Therefore, the Board finds that the preponderance of the evidence does not reflect that the Veteran's lumbar spine disability is manifested by symptoms which warrant a disability rating higher than 20 percent for the period beginning September2006.  

Period beginning September 2010

As noted, the Veteran's service-connected lumbar spine disability is rated 40 percent disabling effective September 28, 2010.  

In evaluating whether a disability rating higher than 40 percent is warranted for the period beginning September 2010, the Board notes that the pertinent evidence of record includes a September 2010 VA examination report and an October 2010 VA outpatient treatment record.  

At the September 2010 VA examination, the Veteran reported that his lumbar spine disability was manifested by more pain, stiffness, and limited movement.  The Veteran reported having severe flare-ups of low back pain on a weekly basis which were precipitated by prolonged sitting, standing, walking, and bad weather.  

The VA examiner noted that there was no history of urinary incontinence, urgency, retention, and frequency, as well as no nocturia, fecal incontinence, obstipation, or erectile dysfunction.  The VA examiner noted the Veteran had a history of numbness, paresthesias, unsteadiness, falls, and weakness in his legs or feet, which the examiner noted was unrelated to his lumbar spine disability.  Instead, the VA examiner related the Veteran's symptoms to his history of left femur fracture and trimalleolar fracture with nerve lesion secondary to a motor vehicle accident in 1973.  In addition to the foregoing, the VA examiner noted the Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The Veteran reported having incapacitating episodes of spinal disease; however, he did not report how many episodes he had in the previous 12 months or how long the episodes lasted.  

Objective examination revealed that the Veteran's posture and gait were normal.  There was evidence of lumbar flattening but no evidence of lumbar lordosis, reverse lordosis, scoliosis, or ankylosis.  There was also evidence of spasm, guarding, pain with motion, and tenderness, which the examiner noted was severe enough to be responsible for abnormal gait or abnormal spinal contour.  

The Veteran was able to demonstrate forward flexion to 20 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion, including after repetitive motion, but the examiner noted that there was no additional limitation after repetitive motion.  

The October 2010 VA treatment record reflects that the Veteran reported having constant low back pain, with limited range of motion, radiation to the left lower extremity, as well as numbness and paresthesias in his bilateral feet.  Objective examination revealed lost lumbar lordosis, tenderness to palpation in the lumbar paraspinals, lumbosacral region, and sciatic notches.  The Veteran was able to demonstrate forward flexion to 20 degrees, extension (with rotation combined) to zero degrees, and left and right lateral flexion to 10 degrees.  

Based on the foregoing, the Board finds that, for the period beginning September 2010, the preponderance of the evidence is against the grant of a disability rating higher than 40 percent, as the evidence does not reflect that the Veteran's service-connected lumbar spine disability is manifested by unfavorable ankylosis of the thoracolumbar spine or the entire spine in general.  In this regard, the Board notes that, while the September 2010 VA examination report reflects that the Veteran was unable to demonstrate extension beyond zero degrees, the evidence does not reflect that the Veteran's spine is fixed in flexion or extension or that any such spinal fixation results in difficulty walking because f a limited line of vision, restricted opening of the moth and chewing, limited breathing to diaphragmatic respiration, or any of the other symptoms contemplated by the rating criteria as evidence of unfavorable ankylosis.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  In this regard, the Board notes that the Veteran's lumbar spine disability is manifested by neurologic symptoms affecting his lower extremities.  However, the Veteran's neurologic symptoms are currently contemplated by his service-connected lumbar radiculopathy disability, which will be discussed in the decision herein.  Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 40 percent for the period beginning September 2010.  

The Board has considered whether a rating higher may be granted at any time during the appeal period under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  While the Veteran reported having one episode of incapacitating pain at the February 2008 VA examination, the Veteran reported that he treated this episode with a visit to an outpatient clinic.  He did not report that this single episode of incapacitating pain resulted in a physician prescribing bed rest for treatment.  In fact, the preponderance of the other evidence of record does not contain any evidence showing that the Veteran's service-connected lumbar spine disability is characterized by intervertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a higher disability rating is not warranted at any point during the appeal period based upon intervertebral disc syndrome or incapacitating episodes.  

The Board has also considered the Veteran's increased rating claim under DeLuca, supra.  In this regard, the preponderance of the evidence shows that the Veteran has consistently reported that he experiences flare-ups of pain on a weekly basis, which result in difficulty performing daily activities.  See VA examination reports.  The preponderance of the evidence also reflects that the Veteran's service-connected lumbar spine disability is manifested by painful motion, which the September 2006 VA examiner noted resulted in functional loss in all planes of excursion tested.  Despite the foregoing, none of the physicians who conducted the VA examinations provided an opinion regarding any additional functional limitation during the Veteran's reported flare-ups.  However, the Board finds no prejudice to the Veteran in this regard because the disability ratings assigned throughout the appeal period contemplate the Veteran's functional loss due to painful motion.  Indeed, the Board finds that the staged disability ratings assigned for the Veteran's service-connected lumbar spine disability are based upon his limited range of motion and there is no lay or medical evidence of record that shows the Veteran's weekly flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings, including any additional limitation in range of motion.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the evidence shows that the Veteran's service-connected lumbar spine disability is manifested by neurologic abnormalities in his lower extremities.  While any such associated abnormalities are generally discussed in conjunction with an increased rating claim for a spinal disability, the Board notes that service connection has been granted for lumbar radiculopathy and that the issue of entitlement to an increased rating for the Veteran's lumbar radiculopathy will be separately discussed in the decision herein.  

Based on the foregoing, and after considering the lay and medical evidence of record, the Board finds that the preponderance of the evidence of record does not support the grant of an increased rating for the Veteran's service-connected lumbar spine disability at any time during the appeal period.  Indeed, the evidence does not support the grant of an initial rating higher than 10 percent, a rating higher than 20 percent for the period beginning September 2006, or a rating higher than 40 percent for the period beginning September 2010.  Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected lumbar spine disability, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim is denied.  See Gilbert, supra.  

Lumbar Radiculopathy

As noted above, the Veteran's service-connected lumbar spine disability is manifested by neurologic abnormalities in his lower extremities.  As such, entitlement to service connection for right lumbar radiculopathy, L4-L5, L5-S1 concentric bulge and discogenic disease, was established in March 2008, and the RO assigned an initial 10 percent disability rating pursuant to 4.124a, DC 8520, effective March 5, 2007.  

In granting the initial 10 percent rating, the RO noted the findings of the February 2008 VA spine examiner who diagnosed the Veteran with L4-L5 concentric disc bulge, L5-S1 mild posterior disc bulge, and clinical evidence of right lumbar radiculopathy and stated that, while there was no evidence of lumbar radiculopathy by electromyograph (EMG) at the examination, there was evidence of clinical radiculopathy on physical exam and that evidence of the last CT scan confirmed discogenic disease, which is one of the most common causes of radiculopathy.  

The Veteran has disagreed with the initial disability rating assigned to his service-connected lumbar radiculopathy disability, which is the basis of the instant increased rating claim.  

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

In evaluating the Veteran's increased rating claim, the Board notes that the pertinent evidence of record includes VA examination reports dated February 2008, January 2009, and September 2010, as well as various VA treatment records.  

VA treatment records show that, in April 2008, the Veteran reported having low back pain which intermittently radiated into his left testicle and right posterior thigh.  However, in October 2010, the Veteran reported having low back pain which radiated into his left lower extremity.  He was afforded electrodiagnostic tests in December 2010, which revealed severe left peroneal neuropathy, moderate to severe sensory neuropathy affecting the lower extremities, and bilateral S1 radiculopathy.  

At the February 2008 VA spine examination, the Veteran reported having a car accident, after which he has suffered from left foot drop.  He also reported having numbness, paresthesias, and weakness in his legs and feet, which the VA examiner stated was not unrelated to the Veteran's lumbar spine disability.  The Veteran also reported having shooting pain that radiates into his bilateral legs, and the examiner also noted that the Veteran had an antalgic gait with foot drop.  However, objective examination revealed the Veteran was able to demonstrate full resistance against active movement in knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension, although evidence showed active movement against gravity in his left ankle and left great toe was eliminated.  Objective examination also revealed normal muscle tone with no muscle atrophy.  Sensory examination revealed normal sensation to vibration and position sense in the bilateral lower extremities, with normal sensation to pinprick and light touch in the right lower extremity.  However, there was impaired, but not absent, sensation to pinprick and light touch in the left lower extremity, which the examiner noted was consistent with peroneal nerve distribution on the left leg.  

As noted, the February 2008 VA spine examiner noted that an EMG conducted in conjunction with the examination did not reveal any evidence of lumbar spine radiculopathy; however, he noted that there was evidence of clinical radiculopathy on physical exam and that evidence of the last CT scan confirmed discogenic disease which is one of the most common causes of radiculopathy.  

At the January 2009 VA examination, the Veteran reported having numbness, paresthesias, and weakness in his legs and feet.  Examination revealed mild left foot drop; however, objective examination revealed the Veteran was able to demonstrate full resistance against active movement in knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension, although evidence showed active movement against gravity in his left ankle and left great toe was eliminated.  Sensory examination revealed normal sensation to vibration and position sense in the bilateral lower extremities, with normal sensation to pinprick and light touch in the right lower extremity.  However, there was impaired, but not absent, sensation to pinprick and light touch in the left lower extremity, which the examiner noted was consistent with peroneal nerve distribution.  

At the September 2010 VA examination, the Veteran reported having a history of numbness, paresthesias, unsteadiness, falls, and weakness in his legs or feet; however, the VA examiner attributed these symptoms to the Veteran's service-connected left knee and ankle disability.  However, objective examination revealed the Veteran was able to demonstrate full resistance against active movement in bilateral knee flexion and extension, bilateral ankle dorsiflexion and plantar flexion, and bilateral great toe extension.  Sensory examination revealed decreased pinprick at peroneal nerve distribution of the left leg.  

In evaluating the Veteran's service-connected lumbar radiculopathy disability, the Board notes that the RO granted service connection for lumbar radiculopathy affecting his right lower extremity given the findings of the February 2008 VA examiner.  However, review of the evidence reveals that the Veteran experiences lumbar radiculopathy which affects his left and right lower extremity.  Indeed, the preponderance of the evidence shows that the Veteran's service-connected lumbar radiculopathy is manifested by sensory findings affecting the peroneal nerve distribution in the left leg.  In this regard, the preponderance of the evidence reflects that the Veteran's severe left peroneal neuropathy results in left foot drop, as well as eliminated active movement against gravity in his left ankle and left great toe and impaired sensation to pinprick and light touch in the left lower extremity.  

Based on the foregoing, the Board finds that the Veteran's severe left peroneal neuropathy, which is associated with his service-connected lumbar spine disability results in sensory, motor, and overall functional impairment, which warrants a 20 percent disability rating under DC 8521.  The Board also finds that the Veteran's service-connected right lumbar radiculopathy is more appropriately evaluated under the criteria of DC 8521, as this disability arises from the same disability as the severe left peroneal neuropathy.  

In this regard, the Board notes that, under DC 8521, incomplete paralysis of the external popliteal (common peroneal) nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the external popliteal nerve warrants a 40 percent evaluation where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  

After applying the foregoing criteria to the Veteran's severe left peroneal neuropathy, the Board finds that the preponderance of the evidence shows symptoms that more nearly approximate moderate incomplete paralysis of the external popliteal nerve.  In making this determination, the Board notes that, while there is evidence of sensory, motor, and overall functional impairment due to severe left peroneal neuropathy, the preponderance of the evidence reflects that the Veteran is able to demonstrate full resistance against active movement in knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension and that he has intact, normal senses to vibration and position sense in the bilateral lower extremities, with normal sensation to pinprick and light touch in the right lower extremity.  This evidence supports a finding that the Veteran's severe left peroneal neuropathy does not more nearly approximate severe, incomplete paralysis or complete paralysis of the external popliteal nerve.  In this regard, the Board notes that the use of descriptive terminology such as "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). Therefore, while the Veteran's left lumbar radiculopathy is described as "severe" left peroneal neuropathy, the Board finds that the preponderance of the evidence supports the grant of an initial 20 percent disability rating, but no higher, under DC 8521 for severe left peroneal neuropathy associated with the Veteran's service-connected lumbar spine disability. 

The Board has considered whether an initial rating higher than 10 percent is warranted for the Veteran's right lumbar radiculopathy under DC 8521.  However, the Board finds that the Veteran's right lumbar radiculopathy warrants no more than a 10 percent disability rating.  Indeed, while the Veteran has reported having numbness, paresthesias, and weakness in his bilateral legs and the December 2010 EMG reveled moderate to severe sensory neuropathy affecting the lower extremities, objective evaluation has consistently revealed that he is able to demonstrate full resistance against active movement in the right knee, right ankle, and right great toe, with normal sensation to vibration, position sense, pinprick, and light touch in the right lower extremity.  In sum, the Board finds that the preponderance of the evidence shows that the Veteran's right lumbar radiculopathy is consistent with no more than mild incomplete paralysis of the external popliteal nerve and more nearly approximates the level of disability contemplated by the 10 percent disability rating under DC 8521.  

The rating schedule states that the rating for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 4.124a, Diseases of the Peripheral Nerves.  Under 38 C.F.R. § 4.26, when a partial disability results from disease or injury of both arms, or of both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability. 

In applying the bilateral factor to the Veteran's service-connected left and right lumbar radiculopathy, which affects his lower extremities, the combined rating for the separate 10 and 20 percent ratings, for the right and left extremities, respectively, is 28, plus 10 percent or 2.8, totaling 30.8 or 31 when rounded upward.  See 38 C.F.R. § 4.25, 4.26.  Thus, the Veteran's service-connected left and right lumbar radiculopathy disabilities warrant a combined 30 percent rating.  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence supports the grant of an initial 30 percent disability rating, but no higher, under DC 8521, for the Veteran's service-connected lumbar radiculopathy affecting his left and right lower extremities.  See also 4.25, 4.26.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Left Knee/Ankle Disability

By way of historical background, the evidence reflects that the Veteran experiences pain in his left ankle and knee as a result of a fracture that occurred prior to the Veteran's active service but was aggravated during service, as there was x-ray evidence of degenerative joint disease (DJD) in the left ankle.  As a result of this evidence, the RO granted service connection for left status post ORIF of distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula,  (hereinafter "service-connected left knee and ankle disability) in January 2006, and the RO assigned an initial 10 percent disabling rating pursuant to 4.71a, DC 5262, effective December 17, 2004.  

The RO granted the initial 10 percent disability rating based upon evidence showing that the Veteran had a slight disability of the left tibia that resulted in limitation of motion in the left ankle which was additionally limited by pain on repetitive movement.  See January 2006 Rating Decision.  

The Veteran did not appeal the initial disability rating assigned to his service-connected left knee and ankle disability.  Instead, the Veteran submitted an informal claim in November 2009 seeking an increased rating for his service-connected left knee and ankle disability.  In June 2010, the RO increased the Veteran's disability rating to 20 percent under DC 5271, effective August 6, 2009.  

The Veteran disagreed with the 20 percent disability rating assigned to his service-connected left knee and ankle disability, which is the basis of the current appeal.  

While the Veteran's service-connected left knee and ankle disability was initially evaluated under the criteria for DC 5262, which evaluates impairment of the tibia and fibula, the RO changed the diagnostic code under which the Veteran's left knee and ankle disability was evaluated to DC 5271, which evaluates limited motion of the ankle, when the Veteran's disability rating was increased to 20 percent.  Regardless, in order to afford the Veteran the highest disability rating possible, the Board will evaluate his service-connected left knee and ankle disability under all potentially applicable diagnostic codes, including DCs 5262 and 5271.  

Under DC 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee disability; a 30 percent rating is warranted for malunion with marked disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion and requiring a brace.  

Under DC 5271, limited motion of the ankle warrants a 10 percent rating when moderate and a 20 percent rating when marked.  

In evaluating whether a disability rating higher than 20 percent is warranted for the Veteran's service-connected left knee and ankle disability, the Board notes that the pertinent evidence of record includes VA examination reports dated January 2009, January 2010, and May 2010, as well as VA outpatient treatment records dated from 2008 to 2010.  

VA outpatient treatment records reflect that, in June 2009, the Veteran reported having significant pain in his left ankle when walking long distances.  In October 2010, the Veteran reported having constant left ankle pain, with limited range of motion and weakness, which resulted in limited ambulation.  Objective examination revealed, in pertinent part, tenderness in several areas on the left foot, including in two erythematous pressure areas in the left lateral foot and the lateral and medial malleolus and ligaments.  The examining physician also noted two well healed surgical wounds in the lateral and medial ankle.  The Veteran was able to demonstrate plantar flexion to 40 degrees, but the examining physician noted that he lacked 20 degrees to achieve zero degrees of ankle dorsiflexion.  The Veteran's ankle muscle strength was limited to 2 out of 5 in dorsiflexion, 3 out of 5 in inversion and eversion, and 4 out of 5 in plantar flexion.  

At the January 2009 VA joints examination, the Veteran reported experiencing constant pain and swelling in his left ankle with weight-bearing, standing, and walking.  The Veteran reported that, during flare-ups, he has decreased ambulation due to pain.  Objective examination revealed that the Veteran was able to demonstrate dorsiflexion of the left knee to 10 degrees, with pain, and plantar flexion to 17 degrees, with pain beginning at 15 degrees.  The VA examiner noted that the Veteran's left ankle was additionally limited by pain but not fatigue, weakness, lack of endurance or incoordination during repetitive motion.  There was evidence of mild lateral swelling to the left ankle, as well as tenderness to palpation along the lateral distal tibia.  The final diagnosis was status post fixation of the distal fibula, with residuals of tibia fracture and DJD of the left ankle.  

The Veteran was afforded a VA examination in January 2010 in conjunction with his claim of service connection for DJD of the bilateral feet, which he claimed as secondary to his service-connected left knee and ankle disability.  At that examination, the examining physician noted the Veteran's complaints of left foot pain and burning, which the preponderance of the evidence shows is associated with his service-connected lumbar radiculopathy disability (as discussed above), and the other left foot symptoms that are associated with his service-connected left knee and ankle disability, such as pain and swelling in his left ankle.  There was objective evidence of painful motion in the left ankle and weakness in dorsiflexion of the left ankle.  See also February 2008 VA spine examination report.  The Veteran was able to demonstrate dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  There was no evidence of valgus or varus deformity of the left ankle and there was normal sensation of the left foot except around the scars at the lateral distal fibula.  In sum, the January 2010 VA examiner provided a diagnosis of loosening of the fibular screw, in pertinent part.  

At the May 2010 VA joints and bone examination, the Veteran reported having deformity, giving way, instability, pain, stiffness, weakness, incoordination, repeated effusions, daily locking episodes, swelling, and tenderness in his left ankle.  The Veteran also reported having weekly severe flare-ups of pain which were precipitated by standing, walking, and pivoting his left leg and which result in decreased ambulation, standing, and decreased range of motion in the ankle.  The VA examiner noted that the Veteran always uses an orthotic insert, brace, and walker for his left ankle disability.  Objective examination revealed that the Veteran has an antalgic gait, with poor propulsion.  While there was no evidence of ankle instability, tendon abnormality, or angulation, there was evidence of crepitus, tenderness, pain at rest, weakness, guarding of movement, and a positive talar tilt test.  The Veteran was unable to demonstrate any movement beyond zero degrees in dorsiflexion, although the VA examiner stated that there was no joint ankylosis.  Nevertheless, the Veteran was able to demonstrate 20 degrees in plantar flexion.  There was objective evidence of pain with active motion, including following repetitive motion.  The VA examiner also noted that repetitive motion resulted in additional limitation, including plantar flexion limited to 17 degrees.  There was tenderness to palpation at the distal tibia and fibula, as well as at the medial and lateral malleolus.  

The May 2010 VA examiner reported the findings of x-rays conducted in July 2009 and January 2010, which revealed degenerative changes and status post fracture with fixation of the distal fibula and tibia, with a loose screw at the fibular plate.  The final diagnosis was left ankle tri-malleolar fracture with ORIF residuals, pseudoarthrosis of the proximal tibia and fibula and DJD of the left ankle.  

In evaluating the Veteran's increased rating claim, the Board notes that 20 percent is the highest disability rating available under DC 5271, for limited motion of the ankle.  Therefore, the Board will proceed to evaluate the Veteran's service-connected left knee and ankle disability under DC 5262 and all other potentially applicable diagnostic codes to determine if a disability rating higher than 20 percent is warranted.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence supports the grant of a 30 percent disability rating throughout the appeal period for the Veteran's service-connected left knee and ankle disability.  In making this determination, the Board finds that the evidence of record shows that the Veteran's service-connected left knee and ankle disability is manifested by impairment of the tibia and fibula with a marked ankle disability, which warrants a 30 percent rating under DC 5262.  Indeed, the Board notes that the evidence shows the Veteran's service-connected left knee and ankle disability is manifested by a loose screw in the fibular plate, which results in an antalgic gait and poor propulsion and requires that the Veteran use an orthotic insert and brace on his left ankle, as well as a walker.  In addition, the evidence shows that, during the appeal period, the Veteran has been consistently shown to have pain and swelling in his left ankle, with tenderness to palpation in the tibia, fibula, and malleolus.  The preponderance of the evidence shows that the Veteran's pain is constant, including at rest, and that he experiences flare-ups of pain which result in decreased ambulation and range of motion.  In this context, the Board notes that the Veteran has experienced significantly decreased range of motion in his left ankle throughout the appeal period, including in dorsiflexion and plantar flexion and that, in May 2010, the Veteran was unable to demonstrate any movement beyond zero degrees in dorsiflexion.  In addition to the foregoing, the evidence shows that the Veteran experiences decreased muscle strength in his left ankle.  

In sum, the Board finds that the preponderance of the lay and medical evidence of record, as summarized above, supports the grant of a 30 percent disability rating, but no higher, under DC 5262, for the Veteran's service-connected left knee and ankle disability throughout the appeal period.  A higher, 40 percent rating is not warranted under DC 5262 because the preponderance of the evidence does not reflect that the Veteran's service-connected left knee and ankle disability is manifested by nonunion of the tibia and fibula, with loose motion that requires a brace.  Indeed, while there is evidence showing that there is a loose screw in the Veteran's left fibular plate and that he wears a brace on his left ankle, the preponderance of the evidence does not include any evidence showing instability of the left knee or ankle that is the result of nonunion of the tibia and fibula.  

The Board has considered the Veteran's service-connected left knee and ankle disability under all other potentially applicable diagnostic codes.  However, the preponderance of the evidence does not reflect that the Veteran's service-connected disability is manifested by ankylosis of the knee, ankle, or subastraglar or tarsal joint, recurrent subluxation or lateral instability of the knee, dislocated or removed semilunar cartilage, limitation of motion of the knee, genu recurvatum, malunion of the os calcis or astragalus, or that his disability has required an astragalectomy.  Therefore, DCs 5256 to 5261, 5263, 5270, and 5272 to 5274 are not for application in this case.  

The Board has also considered the Veteran's service-connected left knee and ankle disability under the criteria of DC 5003, for degenerative arthritis, as the evidence shows his disability is manifested by DJD of the left ankle.  However, the Board finds that DC 5003 does not assist the Veteran in obtaining a disability rating higher than the 30 percent rating assigned herein based upon limitation of motion or arthritis affecting multiple joints.  Indeed, as noted, the evidence does not show that the Veteran's disability results in any limitation of motion in the knee and DC 5271, which provides the rating criteria for limited motion of the ankle, provides a disability rating higher than 20 percent.  Likewise, the Board finds that the rating criteria listed under DC 5003 for arthritis affecting multiple joints does not provide a disability rating higher than 20 percent.  As such, DC 5003 is not for application in this case.  

The Board has also considered the Veteran's increased rating claim under DeLuca, supra, as the preponderance of the evidence shows that the Veteran has consistently reported that he experiences flare-ups of pain on a weekly basis, which result in decreased ambulation and decreased range of motion.  See VA examination reports.  However, the Board finds that the 30 percent rating assigned herein contemplates any additional impairment experienced by the Veteran during flare-ups of pain, as the increased rating is based upon the complete functional impairment experienced by the Veteran in his left knee and ankle as a result of his service-connected disability.  Indeed, the Board finds that the preponderance of the evidence does not reflect that the Veteran's weekly flare-ups have or likely result in any additional impairment beyond what is contemplated by the 30 percent rating assigned herein, including due to any additional limitation in range of motion, muscle strength, or overall functional impairment.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence supports the grant of a 30 percent disability rating, but no higher, under DC 5262, for the Veteran's service-connected left status post ORIF of distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula and DJD of the left ankle, throughout the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Left and Right Elbow Disability

Entitlement to service connection for left lateral epicondylitis, with ulnar entrapment across the elbow, as well as ulnar entrapment of the right elbow, was established in August 2005, and the RO granted separate noncompensable (zero percent) disability ratings pursuant to 4.124a, DC 8517, effective December 17, 2004.  

The Veteran disagreed with the initial noncompensable disability ratings assigned to his service-connected left and right elbow disabilities and, he perfected an appeal as to his increased rating claims in March 2006.  However, in April 2007, the RO increased the Veteran's disability ratings to 10 percent, effective December 17, 2004, but changed the diagnostic code under which his left and right elbow disabilities were rated to DC 8517-5206.  The RO granted the 10 percent ratings based upon objective evidence of painful motion of both elbows, which was shown by VA treatment records and the September 2006 VA examination report.  See April 2007 Rating Decision.  

The Veteran was advised of the grant of each increased rating by letter, rating decision, and by a Supplemental Statements of the Case (SSOC) issued in April 2007.  However, the Veteran did not withdraw his appeal and, thus, the increased rating claims continue.  See AB v. Brown, supra.  

As noted, the Veteran's left and right elbow disabilities are currently rated 10 percent disabling under the criteria of DC 8517-5206.  It is not clear why the RO chose to hyphenate the diagnostic code under which the Veteran's bilateral elbow disabilities are rated, as there is no evidence of any neurological impairment caused by the disabilities.  Nevertheless, the RO granted the 10 percent ratings based upon the criteria of DC 5206, which evaluates limitation of flexion of the forearm.  The Board will proceed to evaluate whether the Veteran's left and right elbow disabilities warrant disability ratings higher than 10 percent at any time during the appeal period under DC 5206.  

Under DC 5206, flexion of the major forearm limited to 110 degrees is rated as noncompensable (0 percent); flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 30 percent; flexion limited to 55 degrees is rated 40 percent; and flexion limited to 45 degrees is rated 50 percent.  Flexion of the minor forearm limited to 110 degrees is rated as noncompensable (zero percent); flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 20 percent; flexion limited to 55 degrees is rated 30 percent; and flexion limited to 45 degrees is rated 40 percent.

In evaluating the Veteran's increased rating claims, the Board notes that the pertinent evidence includes VA examinations dated September 2006, January 2009, and September 2010, as well as VA outpatient treatment records.  

VA treatment records variously show that the Veteran has complained of intermittent pain in his left and right elbows.  Objective examination has revealed swelling and tenderness to palpation of the bilateral elbows, which affects the right elbow more than the left; however, the evidence has revealed that the Veteran has full range of motion in the bilateral elbows.  X-rays have also revealed no acute fracture, with a small olecranon osteophyte in the left elbow joint.  See VA outpatient treatment records dated September to December 2004; see also May 2005 SSA Range of Motion Chart.  

At the September 2006 VA joints examination, the Veteran reported having pain and stiffness in his elbows, but he denied having any swelling, heat, or redness.  He reported having periods of flare-ups on a weekly basis, which are precipitated by repetitive movement of his upper extremities; however, the Veteran denied having any additional limitation of motion during flare-ups.  He also denied having any episodes of dislocation or recurrent subluxation.  Objective examination revealed the Veteran was able to demonstrate flexion to 145 degrees in both elbows, with pain in the last 10 degrees, extension to zero degrees in both elbows, forearm pronation to 80 degrees, with pain in the last 20 degrees, and forearm supination in both elbows to 85 degrees, with pain in the last 20 degrees.  Despite the foregoing, the VA examiner noted that the Veteran barely performed flexion and extension against resistance but that no pain, weakness, fatigue, or further functional loss was observed.  The VA examiner noted that there was tenderness to palpation in both elbow joints, especially at the lateral epicondyle area, but that there was no evidence of edema, effusion, or redness.  The final diagnosis was bilateral elbow lateral epicondylitis.  

At the January 2009 VA examination, the Veteran reported experiencing constant bilateral lateral elbow pain with associated swelling.  He described his bilateral elbow pain as 5 out of 10 but he stated that the pain renders him unable to sustain objects in his hands due to the pain in his elbows.  The Veteran reported that, during flare-ups of pain, he has decreased activities in his hands.  Objective examination revealed that the Veteran was able to demonstrate extension to zero degrees in both elbows, with 140 degrees in flexion, 90 degrees in supination, and 90 degrees in pronation.  The VA examiner did not report any objective evidence of painful motion but he noted that the Veteran's left and right elbows were additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination during the examination.  The VA examiner noted that there was tenderness to palpation of the lateral epicondyles of the left and right elbows, but there was no evidence of deformity, swelling, or instability.  

At the September 2010 VA examination, the Veteran reported increased pain, stiffness, and limited movement in his elbows, although he denied numbness, tingling, or weakness of the elbows.  The Veteran also denied a history of hospitalizations or surgery.  The VA examiner noted that there was pain, stiffness, weakness, and tenderness in the bilateral elbows, but no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  Objective examination revealed the Veteran was able to demonstrate bilateral flexion to 140 degrees, extension to zero degrees, bilateral pronation to 80 degrees, and bilateral supination to 85 degrees.  There was no objective evidence of painful motion in either elbow, including after repetitive motion, and the examiner noted that repetitive motion did not result in any additional limitation.  In addition, there were no sensory deficits in the upper extremities.  

The evidence reflects that the Veteran is right handed; therefore, his service-connected right elbow disability affects his major extremity.  See VA examination reports dated September 2006 and September 2010.  

In evaluating the Veteran's left and right elbow disabilities under DC 5206, the Board notes that the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 135 degrees, including with pain.  Indeed, the Veteran was able to demonstrate flexion of the forearm to 145 degrees, with pain beginning at 135 degrees, at the September 2006 VA examination, while he was able to demonstrate flexion to 140 degrees at the examinations conducted in January 2009 and September 2010.  

In this context, the Board finds that the Veteran has never demonstrated limitation of flexion in his left or right forearm which warrants a compensable disability rating under DC 5206 and certainly not a disability rating higher than 10 percent.  Nevertheless, the Board will not disturb the 10 percent rating assigned by the RO for the Veteran's service-connected left and right elbow disabilities but, instead, finds that a disability rating higher than 10 percent is not warranted under DC 5206.  

The Board has considered the Veteran's service-connected left and right elbow disabilities under all other potentially applicable diagnostic codes.  However, the preponderance of the evidence does not contain any evidence showing that the Veteran's service-connected left and right elbow disabilities are manifested by ankylosis of the elbow, impairment of the flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or impairment of the radius.  Therefore, DCs 5205, 5209, 5210, 5211, and 5212 are not for application in this case.  

The Board has considered the Veteran's left and right elbow disabilities under DC 5207, which provides the criteria for limitation of extension of the forearm.  However, the preponderance of the evidence reflects that the Veteran has demonstrated normal extension to zero degrees throughout the appeal period, which is noncompensable for the minor and major extremities under DC 5207.  See VA examination reports; VA outpatient treatment records.  Therefore, DC 5207 does not assist the Veteran in obtaining a higher disability rating.  

Likewise, the Board finds that the preponderance of the evidence does not reflect that the Veteran's service-connected left and right elbow disabilities have been manifested by flexion limited to 100 degrees, with extension limited to 45 degrees, at any point during the pendency of this claim and appeal.  Therefore, DC 5208 is not for application in this case.  

The Board has also considered the Veteran's service-connected left and right elbow disabilities under DC 5213 which provides the rating criteria for impairment of supination and pronation.  Under DC 5213, supination of the major and minor forearm limited to 30 degrees or less is rated 10 percent disabling.  Limitation of pronation of the major and minor forearm with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of arc is rated as 30 percent disabling for the major arm, and 20 percent for the minor arm.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation is considered 20 percent disabling for both arms.  Loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major forearm, and 20 percent for the minor arm.  Loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side, and 30 percent for the minor.

In evaluating the Veteran's claim under DC 5213, the Board notes that the Veteran has demonstrated normal and better than normal pronation and supination to 80 and 85 degrees, respectively, throughout the appeal period.  In this regard, the Board notes that the Veteran's range of motion in pronation and supination were not additionally limited by pain at the VA examinations conducted in January 2009 and September 2010.  However, at the September 2006 VA examination, there was objective evidence of pain at 60 degrees in pronation and 65 degrees in supination.  Based on this evidence, the Board finds the preponderance of the evidence does not reflect that the Veteran has demonstrated limitation of pronation manifested by motion lost beyond the last quarter of arc (20 degrees), with the hand not approaching full pronation, in either elbow.  Nor does the evidence reflect that his left and right elbow disabilities are manifested by loss of bone fusion that results in the left and right hand being fixed near the middle of the arm, in full pronation, or in supination or hyperpronation.  As such, the Board finds that DC 5213 does not assist the Veteran in obtaining a disability rating higher than 10 percent.  

The Board has also considered the Veteran's increased rating claims under DeLuca, supra.  However, the Veteran has never reported experiencing flare-ups of pain in conjunction with his left and right elbow disabilities.  In addition, the Board notes that the 10 percent disability ratings currently assigned to his left and right elbow disabilities are based upon painful motion of his left and right elbow joints and, therefore, contemplate any additional impairment experienced by the Veteran during flare-ups of pain.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's left and right elbow disabilities have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 10 percent for service-connected lateral epicondylitis with ulnar entrapment affecting the right elbow or lateral epicondylitis with ulnar entrapment affecting the left elbow.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Carpal Tunnel Syndrome

Entitlement to service connection for carpal tunnel syndrome of the left and right hand was established in August 2005, and the RO assigned a separate, initial 10 percent disability ratings pursuant to 4.124a, DC 8515, effective December 17, 2004.  

The Veteran disagreed with the initial 10 percent disability ratings assigned to his service-connected bilateral carpal tunnel syndrome disability and he perfected an appeal as to his increased rating claims in March 2006, which is the basis of the current appeal.  

Under DC 8515, a 70 percent rating will be assigned for complete paralysis of the median nerve of the major extremity, and a 60 percent rating is assigned if the minor extremity is affected.  This level of disability contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

Where the major extremity is affected by incomplete paralysis of the median nerve, a 50 percent rating is assigned for a severe level of disability, a 30 percent rating is assigned for a moderate level, and a 10 percent rating is assigned for a mild level.  Where the minor extremity is affected by incomplete paralysis of the median nerve, a 40 percent rating is assigned for a severe level of disability, a 20 percent rating is assigned for a moderate level, and a 10 percent rating is assigned for a mild level.  38 C.F.R. § 4.124a, DC 8515.  Neuritis and neuralgia of the median nerve are rated using these criteria under DCs 8615 and 8715, respectively.

The pertinent evidence of record includes VA examination reports dated February 2008 and January 2009, as well as VA outpatient treatment records.  

At the February 2008 VA examination, the Veteran reported experiencing lost strength in handgrip, with things frequently falling, and he also complained of numbness in both hands, with a feeling that his hands were swollen, as well as pain over the dorsal hand and index finger.  Objective examination revealed normal motor strength and motor function in the left and right upper deltoid, biceps, triceps, wrist extensors, finger extensors, interosseous, and abductor pollicis brevis; however, there was weakness and decreased muscle strength in the left and right opponens pollicis and handgrip, which affected the median and ulnar nerve.  There was decreased sensation to the left and right hand to pinprick and pain tests, which involved the medial nerve.  The Veteran's reflexes were intact in the bilateral biceps, triceps, and brachioradialis, and there was no muscle atrophy or abnormal muscle tone/bulk noted.  There was also no evidence of tremors, tics, or other abnormal movements.  

Electrodiagnostic tests were conducted, which revealed no evidence of carpal tunnel syndrome; however, the VA examiner noted that there was clinical suggestion of bilateral median nerve focal entrapment at the wrist, which he noted was carpal tunnel syndrome that was not evident on electrodiagnostic study.  

At the January 2009 VA examination, the examining physician noted that the Veteran's service-connected bilateral carpal tunnel syndrome affected the medial nerve, including his right and left hand grip, which resulted in muscle strength of 4.  The examiner also reported decreased sensory function in the bilateral upper extremities to lightouch and position sense.  The Veteran's reflexes in his bilateral biceps, triceps and finger jerk were intact, and there was no evidence of muscle atrophy; nor was there any evidence of tremors, tics, or other abnormal movements.  

VA treatment records consistently show that the Veteran has complained of right and left hand pain, numbness, weakness, and tingling.  In September 2004, objective examination revealed full active range of motion in the bilateral wrists, with normal hand grip and no tenderness to palpation.  However, there was decreased pinprick sensation in the bilateral hands.  

X-rays of the Veteran's hands which were conducted in March 2005 showed findings of interphalangeal joints consistent with DJD and calcific tendinopathy and bursitis in the right third DIP.  In July 2009, the Veteran complained of pain in the palmar aspect of the right third and fourth flexor tendons, as well as pain, stuffiness, and tenderness, in all hand joints.  Objective examination revealed tenderness to palpation in the bilateral hand MCP, PIP, and DIP joints.  However, he was able to demonstrate full hand grip bilaterally, although his strength was slightly limited to 4 out of 5.  In November 2009, the Veteran reported improvement with occupational therapy to his bilateral hands; however, he also reported having episodes of objects falling from his hands, as well as problems with coordination and dexterity.  Objective examination revealed the same findings as those noted in July 2009.  

Based on the foregoing, the Board finds the preponderance of the evidence reflects that the Veteran's service-connected bilateral carpal tunnel syndrome is manifested by subjective complaints of pain, numbness, and tingling in his bilateral hands, with objective evidence of weakness and decreased muscle strength in the left and right opponens pollicis and handgrip, which affects the median and ulnar nerve.  There is also objective evidence of decreased sensation to the left and right hand and fingers to pinprick and pain tests, which involve the medial nerve.  However, there is normal motor strength, motor function, and reflexes in the wrist and finger extensors, and no evidence of muscle atrophy or abnormal muscle tone/bulk noted, as well as evidence of tremors, tics, or other abnormal movements.  

Based on this evidence, the Board finds that the Veteran's service-connected bilateral carpal tunnel syndrome is manifested by no more than a mild complete paralysis of the median nerve, as there evidence of decreased sensation, weakness, and decreased muscle strength in the hand, with no evidence of impaired motor function, strength, or reflexes in the wrist, hand, or fingers.  The evidence showing a mild impairment of the median nerve warrants no more than a 10 percent disability rating for the left and right carpal tunnel syndrome disabilities under DC 8515.  Indeed, the Board finds that the lack of evidence showing decreased sensation to position sense testing in the bilateral hands, as well as the lack of evidence showing impairment in motor strength and function to the wrist and finger extensors, which are affected by the median nerve, preponderate against a finding that the Veteran's service-connected bilateral carpal tunnel syndrome is manifested by moderate or severe incomplete paralysis or compete paralysis of the medial nerve.  

The Board has considered the Veteran's service-connected bilateral carpal tunnel syndrome under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 10 percent ratings currently assigned.  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's service-connected bilateral carpal tunnel syndrome have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  Indeed, the evidence shows that the sensory, motor, and overall functional impairments experienced by the Veteran in conjunction with his service-connected bilateral carpal tunnel syndrome have remained relatively unchanged throughout the appeal period and do not warrant higher ratings.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial disability rating higher than 10 percent for service-connected bilateral hand carpal tunnel syndrome.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Final Considerations

The Board has considered whether this issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine, lumbar spine radiculopathy, left knee and ankle disability, bilateral elbow disability, and bilateral hand disability are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, painful motion in his lumbar spine, left ankle, and bilateral elbows, as well as the sensory, motor, and overall functional impairment experienced by the Veteran in conjunction with his lumbar radiculopathy and bilateral hand disabilities, are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed in this decision, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his service-connected disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Review of the record reveals that the Veteran was granted entitlement to a total disability rating based upon individual unemployability due to his service-connected lumbar spine, lumbar radiculopathy, left knee and ankle, and bilateral elbow disabilities, effective December 16, 2008.  See August 2011 Rating Decision.  As such, the Board will consider whether a claim for TDIU was raised prior to December 2008.  

In this regard, the Board notes that, in granting entitlement to TDIU, the RO noted that the Veteran last worked full-time on December 16, 2008, although he reported being too disabled to work in December 2004.  See Id.  Indeed, the evidence dated prior to December 2008 reflects that the Veteran was fully employed during the applicable time period, with no evidence showing that he lost any time from work due to his service-connected disabilities.  Instead, the evidence dated after December 2008 reflects that the severity of the Veteran's service-connected disabilities had increase and began affecting his ability to maintain employment.  As such, the Board finds that the evidence does not show the Veteran was unemployable due to his service-connected disabilities prior to December 2008.  The Board also finds that any affect his disabilities have on his employability is contemplated by the disability ratings currently assigned to his disabilities.  As such, further discussion of a TDIU prior to December 2008 is not necessary.  



ORDER

Entitlement to service connection for bilateral foot degenerative joint disease and plantar spurs, as secondary to service-connected status post open reduction internal fixation (ORIF) of the left distal fibula and tibia, is granted.  

Entitlement to service connection for residuals of a nose fracture is denied.  

Entitlement to service connection for migraine headaches, as secondary to service-connected cervical spondylosis, is granted.  

Entitlement to service connection for depressive disorder, not otherwise specified, as secondary to service-connected disabilities, is granted.  

Entitlement to service connection for hypertension is denied.  

Entitlement to an increased rating for service-connected lumbar spine spondylosis and myositis, to include entitlement to an initial disability rating higher than 10 percent, a rating higher than 20 percent for the period beginning September 2006, and a rating higher than 40 percent for the period beginning September 2010, is denied.  

A combined 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected lumbar radiculopathy affecting his left and right lower extremities.  

A 30 percent rating, but no higher, is warranted for the Veteran's service-connected left status post ORIF of distal fibula and tibia, with pseudoarthrosis of the proximal tibia and fibula, and DJD of the left ankle.  

Entitlement to a disability rating higher than 10 percent for service-connected lateral epicondylitis with ulnar entrapment affecting the right elbow and service-connected lateral epicondylitis with ulnar entrapment affecting the left elbow is denied.  

Entitlement to an initial disability rating higher than 10 percent for service-connected bilateral hand carpal tunnel syndrome is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


